EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrea Pabst on 2/22/2022.

Claim 1, line 2 is amended as follows: “device that is secured in [[the]] an ear of an animal”

Claim 1, lines 5-6 are amended as follows: “a first structure configured to penetrate and deliver one or more therapeutic, prophylactic, diagnostic or identifying agent contained therein to the”

Claim 1, line 11 is amended as follows: “the ear tag device to ensure penetration of the agent from the first structure into”

Claim 3, line 2 is amended as follows: “structure 

Claim 5, line 3 is amended as follows: “ear into [[the]] a shaft of a female member on the ear tag device which secures the ear tag device in”

Claim 8, line 3 is amended as follows: “coating to regulate release of the agent.”

Claim 10, line 2 is amended as follows: “structure of the ear tag delivery device is positioned near [[the]] an edge of the ear.”

Claim 15, line 4 is amended as follows: “structure of the ear tage [[drug]] delivery device is an elastomeric membrane or a hydrogel,”

Claim 17, lines 3-4 are amended as follows: “providing a first structure configured to penetrate and deliver one or more”

Claim 17, line 9 is amended as follows: “and global dermis of the ear when the second structure is secured to an ear tag device to ensure”
Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/8/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of an ear tag delivery device for use with an ear tag, the ear tag delivery device comprising a first structure configured to penetrate the ear and delivery one or more therapeutic, prophylactic, diagnostic or identifying agent contained therein to the an ear of the animal, and a second structure forming a base for the first structure, wherein the second structure is configured to juxtapose the first structure to the epidermis and global dermis of the ear when secured to the ear tag device to ensure penetration of the agent from the first structure  into the dermis, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2016/0120628 to Kapil, which discloses an ear tag (ear tag formed by the piercing/locking mechanism/pin or post described in paragraph 29, which is expressly disclosed as being separate from the components of ear tag 100); see Figs. 1A and 1B) for administration of a therapeutic, prophylactic and/or diagnostic or identification agent (paragraph 26 discloses how the medication delivered by the delivery device of ear tag 100 can be a vaccine or other medication, and examples are giving in paragraph 28) to a livestock or a domestic pet animal (cattle or other animals; paragraph 25), the delivery device comprising a first structure (needles/microneedles 125; paragraph 27) and a second structure (channel 1175) for delivery of one or more therapeutic, prophylactic, diagnostic or identifying agent to an ear of the animal (paragraph 27), and configured to connect to the ear tag device (all the elements of ear tag 100 that form the claimed delivery device are connected to the ear tag device/self-piercing/locking mechanism/post or pin, by a locking mechanism action; see paragraph 27) in proximity to the epidermis and Global dermis to insure penetration of the agent from the delivery device (formed by the elements described as being part of ear tag 100, including microneedles 125, substrate 105, channel 115 and reservoirs 110) into the dermis (see paragraphs 27 and 29), but Kapil does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783